Per Curiam. Appellant Oscar Stilley moves this court to advance this appeal concerning an election contest on our docket and to establish an expedited briefing schedule. The Election Code provides that it is our duty to advance appeals of election contests. See Ark. Code Ann. § 7-5-804(b) (Repl. 2000). We have had occasion to expedite consideration of election appeals in the past, which involved setting a schedule for filing the record and for briefing. See, e.g., Heathscott v. Raff, 334 Ark. 224, 971 S.W.2d 266 (1998) (per curiam). We grant the motion to expedite the appeal and to set the briefing schedule. The record in this matter and appellant’s brief have been filed. Responsive briefs shall be filed by the parties no later than September 28, 2000. There will be no reply briefs.